 

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement is made and entered into as of the 17h day of
November 2020 (this “Agreement”), by and between Flint Consulting Services LLC,
a Wyoming Limited Liability Company (the “Seller”), Next Meats Co., Ltd, a Japan
Company (the “Purchaser”), and Turnkey Solutions, Inc., a Nevada Corporation
(“TKSI” or the “Corporation”).

 

RECITALS

 

WHEREAS, Turnkey Solutions, Inc. was incorporated on April 15, 2020 in Nevada.

 

WHEREAS, pursuant to its Articles of Incorporation (the “Articles of
Incorporation”), is authorized to issue up to Five Hundred Million (500,000,000)
shares of common stock, $0.001 par value per share (the “Common Stock”), and
Twenty Million (20,000,000) shares of preferred stock,

$0.001 par value (the “Preferred Stock”).

 

WHEREAS, the Company’s Common Stock is quoted on the OTC Markets Group Inc.’s
Pink® Open Market (the “OTC Pink”) under the symbol TKSI.

 

WHEREAS, as of the date hereof, (i) 47,647,702 shares of the Common Stock are
issued and outstanding and (ii) no shares of Preferred Stock are issued and
outstanding.

 

WHEREAS, Seller is the record stockholder of 35,000,000 shares of Common Stock
(the “Shares”), which constitute 73.46% of the issued and outstanding shares of
TKSI as of the date hereof.

 

WHEREAS, the Purchaser desires to purchase the Shares from the Seller, and the
Seller desire to sell the Shares, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

ARTICLE I DEFINITIONS

 

Section 1.01 General Defined Terms. As used herein, the following terms shall
have the meaning indicated:

 

“Action” shall mean any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena, or investigation of any nature, civil, criminal,
administrative, regulatory, or otherwise, whether at law or in equity.

 

“Acquisition Proposal” shall mean any inquiry, proposal, or offer from any
Person (other than the Purchaser or any of its Affiliates) concerning (a) a
merger, consolidation, liquidation, recapitalization, share exchange, or other
business combination transaction involving TKSI; (b) the issuance or acquisition
of shares of capital stock or other equity securities of TKSI; or (c) the sale,
lease, exchange, or other disposition of any significant portion of TKSI’s
assets.

 

-1-

 

“Affiliate” of a Person shall mean any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Benefit Plan” shall have the meaning set forth in Section 3.12.

 

“Business Day” shall mean any day except Saturday, Sunday, or any other day on
which commercial banks located in Nevada are authorized or required by Law to be
closed for business.

 

“Closing” shall have the meaning set forth in Section 2.03. “Closing Date” shall
have the meaning set forth in Section 2.03.

“Contracts” shall mean all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures, and
all other agreements, commitments, and legally binding arrangements, whether
written or oral.

 

“Disclosure Schedules” shall mean the Disclosure Schedules delivered by the
Seller to the Purchaser concurrently with the execution and delivery of this
Agreement.

 

“Encumbrance” shall mean any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including, without limitation, any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“Environmental Claim” shall mean any Action, Governmental Order, lien, fine,
penalty, or, as to each, any settlement or judgment arising therefrom, by, or
from any Person alleging liability of whatever kind or nature (including
liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal, or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification, and injunctive relief) arising out of,
based on, or resulting from: (a) the presence, release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.

 

“Environmental Law” shall mean any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal, or remediation of
any Hazardous Materials.

 

“Environmental Notice” shall mean any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

“Environmental Permit” shall mean any Permit, letter, clearance, consent,
waiver, closure, exemption, decision, or other action required under or issued,
granted, given, authorized by, or made pursuant to Environmental Law.

 

-2-

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“GAAP” shall mean the United States generally accepted accounting principles in
effect from time

to time.

 

“Governmental Authority” shall mean any federal, state, local, or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulators, or orders of such organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination, or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral, or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead, or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

“Independent Accountant” has the meaning set forth in Section 3.05(d).

 

“Law” shall mean any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement, or rule
of law of any Governmental Authority.

 

“Liability” shall have the meaning set forth in Section 3.06

 

“Losses” shall mean all losses, damages, liabilities, deficiencies, Actions,
judgments, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except to
the extent actually awarded to a Governmental Authority or other third party.

 

“Material Adverse Effect” shall mean any event, occurrence, fact, condition, or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of TKSI, or

 

(b)the ability of the Seller to consummate the transactions contemplated hereby
on a timely basis.

 

“Parties” shall collectively mean Turnkey Solutions, Inc., Next Meats Co., Ltd,
and Flint Consulting Services, LLC.

 

“PCAOB” shall mean the Public Company Accounting Oversight Board.

 

“Permits” shall mean all permits, licenses, franchises, approvals,
authorizations, registrations, certificates, variances, and similar rights
obtained, or required to be obtained, from Governmental Authorities.

 

“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association, or other entity.

 

-3-

“Post-Closing Tax Period” shall mean any taxable period beginning after the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period beginning after the
Closing Date.

 

“Pre-Closing Tax Period” shall mean any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

 

“Pre-Closing Taxes” shall mean Taxes of TKSI for any Pre-Closing Tax Period.
“Purchase Price” shall have the meaning set forth in Section 2.01.

“Representative” shall mean, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants, and
other agents of such Person.

 

“SEC” shall mean the Securities and Exchange Commission. “Securities Act” shall
mean the Securities Act of 1933, as amended.

“Taxes” shall mean all federal, state, local, foreign, and other income, gross
receipts, sales, use, ad valorem, transfer, franchise, registration, profits,
license, withholding, payroll, employment, unemployment, estimated, excise,
severance, stamp, property (real or personal), customs, duties, or other taxes,
fees, assessments, or charges of any kind whatsoever, together with any
interest, additions, or penalties with respect thereto and any interest in
respect of such additions or penalties.

 

“Tax Return” shall mean any return, declaration, report, claim for refund,
information return or statement, or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Transfer Agent” shall mean Olde Monmouth Stock Transfer, Inc., the transfer
agent appointed by TKSI.

 

ARTICLE II PURCHASE AND SALE

 

Section 2.01 Purchase and Sale of the Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Seller shall sell,
and the Purchaser shall purchase, the Shares, free and clear of all
Encumbrances, for a purchase price of Three Hundred Twenty-Five Thousand Dollars
(USD $325,000.00) (the “Purchase Price”).

 

Section 2.02 Earnest Money Deposit. None.

 

Section 2.03 Closing. Subject to the terms and conditions set forth in this
Agreement, the purchase and sale of the Shares contemplated hereby (the
“Closing”) shall occur contemporaneously with the written release of the
Signature Page to this Agreement by the Parties remotely by electronic exchange
of documents and signatures no later than November 19, 2020; provided, that, the
conditions set forth in Section 2.04 have been satisfied or waived (other than
conditions, which, by their nature, are to be satisfied on the Closing Date)
(the date on which the Closing takes place being the “Closing Date”).

 

If the conditions set forth in this Agreement including but not limited to
Section 2.04 Closing Deliverables have not been satisfied or waived (other than
conditions, which by their nature, are to be satisfied on the Closing Date), the
Closing shall occur on such late date as mutually agreed upon by the Parties in
writing. Otherwise, the signature page to this pending Agreement will
automatically sunset and terminate at 5 PM EST on November 19, 2020 without
recourse by either party.

 

-4-

 

Section 2.04 Closing Deliverables.

 

(a) At or prior to the Closing, the Purchaser shall deliver:

 

(i)                    to the Seller, cash in the form of a wire transfer to an
account designated by the Seller in the amount of the Purchase Price adjusted
accordingly for any earnest money deposit received by Seller or their designee;

 

(ii)to the Seller and TKSI:

 

(A)

a certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of the Purchaser certifying that (1) attached thereto are true and complete
copies of all resolutions adopted authorizing the execution, delivery, and
performance of this Agreement and the consummation of the transactions
contemplated hereby and (2) all such resolutions are in full force

and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby;

 

(B)

a certificate of the Secretary or an Assistant Secretary (or equivalent officer)
of the Purchaser certifying the names and signatures of the officers of the
Purchaser authorized to sign this

Agreement and the other documents to be delivered hereunder;

 

(C) Written release of Signature Page; and         (D)

such other documents or instruments as the Seller and TKSI reasonably requests
and are reasonably necessary to consummate

the transactions contemplated by this Agreement.

       

 

(iii)to the Transfer Agent to complete the transfer of Shares:

 

(A)

a completed Form W-8-BEN-E, which form has been provided to

the Purchaser;

 

(B)

a completed Authorized Signatories and Specimen Signatures

form, Exhibit B-1which form has been provided to the Purchaser;

 

(C)

a completed Certificate of Incumbency Form, Exhibit B-2 which

form has been provided to the Purchaser; and

 

(D)

A completed Officer’s Certificate, Exhibit C which form has been

provided to the Purchaser.

 

(b)At or prior to the Closing, the Seller shall deliver to the Purchaser the
following:

 

(i)                      At or prior to the Closing, the Seller shall deliver to
the Transfer Agent the original, duly executed irrevocable stock power bearing a
Medallion signature guarantee satisfactory to the Transfer Agent (or other
instrument of transfer satisfactory to the Transfer Agent to effect the transfer
thereof) to deliver the Shares in book-entry form to the Purchaser;

 

-5-

 

(ii)                   Written release of Signature Page and such other
documents or instruments as the Purchaser reasonably requests and are reasonably
necessary to consummate the transactions contemplated by this Agreement.

 

(c) At or prior to the Closing, TKSI shall deliver to the Purchaser the
following:

 

(i)                      The Articles of Incorporation, and all amendments
thereto, if any, certified as of the most recent practicable date by the
Secretary of State of the State of Nevada;

 

(ii)                  a Certificate of Good Standing, certified as of the most
recent practicable date by the Secretary of State of the State of Nevada;

 

(iii)                (A) complete copies of TKSI’s Audited Financial Statements
(as defined herein), consisting of the balance sheet of TKSI at April 30, 2020,
the related statements of income and retained earnings, stockholders’ equity,
and cash flows for the most recent year then ended (the “Annual Financial
Statements”), which (i) Annual Financial Statements shall have been audited by a
public accounting firm registered with the PCAOB and shall have been prepared in
accordance with GAAP, applied on a consistent basis throughout the periods
involved and (B) all Quick Books files containing the financial records of TKSI.

 

(iv)               resignations of the directors and officers of TKSI and
appointment of the new officers and directors, such appointments to be made at
the direction of the Purchaser, effective as of the Closing Date;

 

(v)                   a certificate of the Secretary or an Assistant Secretary
(or equivalent officer of TKSI) certifying that (A) attached thereto are true
and complete copies of all resolutions adopted by the Board of Directors of
TKSI, authorizing the execution, delivery, and performance of this Agreement and
the consummation of the transactions contemplated hereby, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and (B) attached thereto is
a true and complete copy of TKSI’s Bylaws (the “Bylaws”) in full force and
effect as of the date of such certificate;

 

(vi)                a certificate of the Secretary or an Assistant Secretary (or
equivalent officer) of TKSI, certifying the names and signatures of the officers
authorized to sign this Agreement and the other documents to be delivered
hereunder;

 

(vii)           all corporate minutes, books, documents, and instruments of
every type or nature whatsoever of TKSI from its date of inception to the
Closing Date;

 

(viii)a written narrative of the history of TKSI;

 

(ix)                    such other documents or instruments as the Purchaser
reasonably requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

-6-

 

(d) At, prior to, or within 14 days of Closing, TKSI shall:

 

(i)The Seller shall be responsible for, and will file with the SEC, TKSI’s
quarterly report (10-Q) for the quarter ended October 31, 2020. Any associated
fees will be the responsibility of the Seller.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

TKSI and the Seller, jointly and severally, hereby represent and warrant to the
Purchaser as follows:

 

Section 3.01 Organization and Authority of the Seller. The Seller has full power
and authority to enter into this Agreement, to carry out their obligations
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Seller and, assuming due
authorization, execution, and delivery by the Purchaser and TKSI, constitutes a
legal, valid, and binding obligation of the Seller enforceable against the
Seller in accordance with its terms.

 

Section 3.02 Organization, Authority, and Qualification of TKSI. TKSI is a
corporation duly organized, validly existing, and in good standing under the
Laws of the State of Nevada and has full corporate power and authority to engage
in any lawful act or activity for which corporations may be organized under the
General Corporation Laws of Nevada. TKSI has full corporate power and authority
to enter into this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery by
TKSI of this Agreement, the performance by TKSI of its obligations hereunder,
and the consummation by TKSI of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of TKSI. This
Agreement has been duly executed and delivered by TKSI and, assuming due
authorization, execution, and delivery by the Purchaser and the Seller,
constitutes a legal, valid, and binding obligation of TKSI enforceable against
TKSI in accordance with its terms.

Section 3.03 Capitalization.

 

(a)                     The authorized capital stock of TKSI consists of Five
Hundred Million (500,000,000) shares of Common Stock, of which no more than
47,647,702 shares shall be issued and outstanding as of the Closing Date, and no
shares of Preferred Stock are issued and outstanding as of the date hereof. All
of the issued and outstanding shares of Common Stock, which includes the Shares
of Common Stock being sold herein, were duly authorized, validly issued, fully
paid and are non-assessable. The Shares are owned of record and beneficially by
the Seller, free and clear of all Encumbrances. Upon consummation of the
transactions contemplated by this Agreement, the Purchaser shall own all of the
Shares, free and clear of all Encumbrances.

 

(b)                 All of the Shares of TKSI were issued in compliance with
applicable Laws. None of the Shares were issued in violation of any agreement,
arrangement, or commitment to which the Seller or TKSI is a party or is subject
to, or in violation of any preemptive or similar rights of any Person.

 

(c)                   There are no outstanding or authorized options, warrants,
convertible securities, or other rights, agreements, arrangements, or
commitments of any kind relating to the capital stock of TKSI or obligation of
the Seller or TKSI to issue or sell any shares of capital stock of, or any other
interest in, TKSI. TKSI does not have outstanding or authorized any stock
appreciation, phantom stock, profit participation, or similar rights. There are
no voting trusts, stockholder agreements, proxies, or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Shares.

 

-7-

 

(d)                None of the issued and outstanding securities of TKSI are
held, directly or indirectly by any person or entity considered by FINRA as
unacceptable. In the event TKSI is notified by FINRA that it has a shareholder
that is unacceptable to FINRA, Seller, at its sole cost, shall take all action
necessary to remedy such situation. Failure of Seller to successfully take such
action shall cause this Agreement to be voidable, at the election of the
Purchaser.

 

Section 3.04 No Conflicts; Consents. The execution, delivery, and performance by
the Seller of this Agreement, and the consummation of the transactions
contemplated hereby, does not and will not:

(a)  conflict with or result in a violation or breach of, or default under, any
provision of the Articles of Incorporation, Bylaws, or other organizational
documents of TKSI, (b) require the consent, notice, or other action by any
Person under, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify, or cancel any Contract to which the
Seller or TKSI are a party or by which the Seller or TKSI are bound or to which
any of their respective properties or assets are subject, or (c) violate any
order, judgement, injunction, award, or decree of any Governmental Authority
against, or binding upon, the Seller or TKSI. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to the Seller or TKSI in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 3.05 Financial Statements.

 

(a)                    The TKSI audited Financial Statements for the fiscal year
April 30, 2020, and unaudited, reviewed financial statements for the three
months ended July 31, 2020, including the notes thereto and audit report issued
by the Independent Accountant in connection therewith (the “TKSI Financial
Statements”), have been deemed to be delivered to and relied upon by the
Purchaser on or prior to the Closing Date. The TKSI Financial Statements (i)
have been prepared in accordance with GAAP, (ii) were based on the books and
records of TKSI, and (iii) fairly presented in all material respects the
financial condition of TKSI as of the respective dates they were prepared and
the results of the operations of TKSI for the periods indicated. There were no
off-balance sheet transactions, arrangements, or obligations of or involving
TKSI during the period reflected in the Annual Financial Statements.

 

(b)                   TKSI makes and keeps accurate financial books and records
and maintains commercially reasonable internal accounting controls that provide
reasonable assurance that

(i)  transactions are executed with management’s authorization; (ii)
transactions are recorded to maintain accountability for TKSI’s assets; (iii)
access to the assets of TKSI is permitted only in accordance with management’s
authorization; and (iv) accounts are recorded accurately in all material
respects and commercially reasonable procedures are implemented to effect the
collection thereof on a current and timely basis.

 

(c)                   The financial books and records of TKSI were sufficient
such that the Annual Financial Statements could be audited without a scope
limitation by an independent registered public accounting firm that is
registered with the PCAOB.

 

(d)                     The Financial Statements were audited by BF Borgers CPA
PC (the “Independent Accountant”).

 

-8-

 

Section 3.06 Liabilities. TKSI does not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation,
commitment, or responsibility of any nature whatsoever, asserted or un-asserted,
known by Seller or TKSI, absolute or contingent, accrued or un-accrued, matured
or un- matured, secured or unsecured, or otherwise, including without
limitation, any liability on account of taxes, any other governmental charge or
lawsuit (collectively, “Liabilities”), which were not fully, fairly, and
adequately reflected in the Financial Statements.

 

Section 3.07 Contracts. TKSI is a party to the engagement letter entered into
with the Independent Accountant (the “Engagement Letter”), with respect to the
engagement of the Independent Accountant, as TKSI’s independent registered
public accounting firm, for the purpose of auditing and preparing the Financial
Statements. TKSI is party to an agreement with Olde Monmouth Stock Transfer Co.,
Inc.to provide transfer agent services. TKSI is not party to any other agreement
with any third party, including any employment agreements.

 

Section 3.08 Absence of Certain Changes, Events, and Conditions. Since the most
recent date of the balance sheet of TKSI included in the Financial Statements,
and other than in the ordinary course of business consistent with past practice,
there has not been, with respect to TKSI, any:

 

(a)                   event, occurrence, or development that has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

 

(b)                   amendment of the Articles of Incorporation, Bylaws, or
other organizational documents of TKSI, with the exception of a name change and
ticker symbol change;

 

(c)split, combination, or reclassification of any shares of TKSI’s capital
stock;

 

(d)                  issuance, sale, or other disposition of any of its capital
stock, or grant of any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any of its capital stock;

 

(e)                   declaration or payment of any dividends or distributions
on or in respect of any of its capital stock or redemption, purchase, or
acquisition of its capital stock;

 

(f)                    material change in any method of accounting or accounting
practice of TKSI and this Agreement;

 

(g)commencement of business operations;

 

(h)incurrence, assumption, or guarantee of any indebtedness for borrowed money;

 

(i)any capital investment in, or any loan to, any other Person;

 

(j)any material capital expenditures;

 

(k)                  imposition of any Encumbrance upon any of TKSI’s
properties, capital stock, or assets, tangible or intangible;

 

(l)                   (i) grant of any bonuses, whether monetary or otherwise,
or increase in any wages, salary, severance, pension, or other compensation or
benefits in respect of its current or former employees, officers, directors,
independent contractors or consultants, other than as provided for in any
written agreement or required by applicable Law, (ii) hiring of any employee, or
(iii) action to accelerate the vesting or payment of any compensation or benefit
for any current or former employee, officer, director, independent contractor,
or consultant;

 

-9-

 

(m)                  adoption, modification, or termination of any: (i)
employment, severance, retention, or other agreement with any current or former
employee, officer, director, independent contractor, or consultant or (ii)
Benefit Plan;

 

(n)                  any loan to (or forgiveness of any loan to), or entry into
any other transaction with, any of its stockholders or current or former
directors, officers, and employees;

 

(o)                   adoption of any plan of merger, consolidation,
reorganization, liquidation, or dissolution or filing of a petition in
bankruptcy under any provisions of federal or state bankruptcy Law or consent to
the filing of any bankruptcy petition against it under any similar Law;

 

(p)                  acquire any assets, whether through (i) the purchase,
lease, or other acquisition of the right to own, use, or lease any property or
assets, or (ii) a merger or consolidation with, or by purchase of a substantial
portion of the assets or stock of, or by any other manner, any business or any
Person or any division thereof; or

 

(q)                   any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

Section 3.09 Legal Proceedings. There are no Actions threatened or pending
against or by

(a)  TKSI affecting any of its properties or assets (or by or against the Seller
or any Affiliate thereof and relating to TKSI) or (b) TKSI, the Seller, or any
Affiliate of the Seller that challenges or seeks to prevent, enjoin, or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action. There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties, or awards against or affecting TKSI or any of its
properties or assets.

 

Section 3.10 Compliance With Laws; Permits.

 

(a)                   TKSI has complied, and is now complying, with all Laws
applicable to it or its business, properties, assets.

 

(b)                  All Permits required by TKSI to conduct its business have
been obtained by it and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse, or limitation of any Permits issued to TKSI.

 

Section 3.11 Environmental Matters. TKSI is currently and has been in compliance
with all Environmental Laws and has not, and neither TKSI nor the Seller has,
received from any Person any: (i) an Environmental Notice or an Environmental
Claim or (ii) written request for information pursuant to an Environmental Law,
which, in each case, either remains pending or unresolved, or is the source of
ongoing obligations or requirements as of the Closing Date. No Environmental
Permits are necessary for the ownership, lease, operation, or use of the
business or assets of TKSI. Neither the Seller nor TKSI has retained or assumed,
by contract or operation of law, any liabilities or obligations of third parties
under Environmental Law.

 

-10-

 

Section 3.12 Subsidiaries. TKSI has no subsidiaries or any direct or indirect
ownership interest in any other corporation, partnership, association, firm, or
business whatsoever.

 

Section 3.13 Employee Benefit Matters. TKSI does not have any employment,
consulting, deferred compensation, pension benefit, retirement, compensation,
options, bonus, performance award, phantom equity, stock or stock-based, change
in control, incentive, profit-sharing, retention, severance, vacation, paid
time-off (PTO), medical, vision, dental, disability, welfare, Internal Revenue
Code Section 125 cafeteria, fringe benefit, other similar agreement, plan,
policy, program, or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, maintained,
sponsored, contributed to, or required to be contributed to by TKSI for the
benefit of any current or former employee, officer, director, retiree,
independent contractor, or consultant of TKSI, or any spouse or dependent of
such individual, or under which TKSI or any of its Affiliates for purposes of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder (“ERISA”) would reasonably be expected to
have any Liability, contingent or otherwise (each, a “Benefit Plan”).

 

Section 3.14 Employee Matters. Section 3.14 of the Disclosure Schedules contains
a list of all persons who are employees, independent contractors, or consultants
of TKSI as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (a) name; (b) title or position
(including whether full-time or part-time); (c) hire or retention date; (d)
current annual base compensation or contract fee; (e) bonus or other
incentive-based compensation; and (f) a description of any fringe benefits
provided to each such individual as of the date hereof. As of the date hereof,
all compensation, including wages, commissions, bonuses, fees, and other
compensation, payable to all employees, independent contractors, or consultants
of TKSI for services performed on or prior to the date hereof have been paid in
full (or accrued in full as reflected in the Financial Statements) and there are
no outstanding agreements, understandings, or commitments of TKSI with respect
to any compensation, commissions, bonuses, or fees. TKSI is and has been in
compliance with all applicable Laws pertaining to employment and employment
practices. All individuals characterized and treated by TKSI as independent
contractors or consultants are properly treated as independent contracts under
all applicable Laws. All employees of TKSI classified as exempt under the Fair
Labor Standards Act and state and local wage and hour laws are properly
classified. There are no Actions against TKSI pending or threatened to be
brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment of any current or former applicant, employee,
consultant, volunteer, intern, or independent contractor of TKSI.

 

Section 3.15 Taxes.

 

(a)                   TKSI will file all Tax Returns required to be filed on or
before the Closing Date. Such Tax Returns are, or will be, true, complete, and
correct in all respects. All Taxes due and owing by TKSI (whether or not shown
on any Tax Return) have been, or will be, timely paid.

 

(b)                  No extensions or waivers of statutes of limitations have
been given or requested with respect to any Taxes of TKSI.

 

(c)                   No claim has been made by any taxing authority in any
jurisdiction where TKSI does not file Tax Returns that it is, or may be, subject
to Tax by that jurisdiction.

 

(d)                  TKSI is not party to any Action by any taxing authority.
There are no pending or threatened Actions by any taxing authority.

 

Section 3.16 Books and Records. The minute books and stock record books of TKSI
are complete and correct and have been maintained in accordance with sound
business practices. The minute books of TKSI contain accurate and complete
records of all meetings, and actions taken by written consent of, the
stockholders, the board of directors, and any committees of the board of
directors of TKSI, and no meeting, or action taken by written consent, of any
such stockholders, board of directors, or committee has been held for which
minutes have not been prepared and are not contained in such minute books. At
the Closing, all of those books and records will be in the possession of TKSI.

 

-11-

 

Section 3.17 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller or TKSI.

 

Section 3.18 Quotation on the OTC Pink. TKSI’s Common Stock is quoted on the OTC
Pink under the symbol “TKSI”.

 

Section 3.19 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind, including, but not limited to, any disagreements
regarding fees owed for services rendered, presently existing, or reasonably
anticipated by the Seller or TKSI to arise between TKSI and its accountants and
lawyers formerly or presently engaged by TKSI, which could affect the Seller’s
or TKSI’s ability to perform any of its obligations under this Agreement. TKSI
is current with respect to any fees owed to its accountants and lawyers and will
pay any and all amounts then-outstanding prior to the Closing.

 

Section 3.20 Full Disclosure. No representation or warranty by the Seller or
TKSI in this Agreement and no statement contained in the Disclosure Schedules to
this Agreement or any certificate or other document furnished or to be furnished
to the Purchaser pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller and TKSI that:

 

Section 4.01 Organization and Authority of the Purchaser. The Purchaser is a
Private Limited Company duly organized, validly existing, and in good standing
under the laws of Japan. The Purchaser has full corporate power and authority to
enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby. The execution and delivery by
the Purchaser of this Agreement, and the performance by the Purchaser of its
obligations hereunder and the consummation by the Purchaser of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of the Purchaser. This Agreement has been duly executed and
delivered by the Purchaser and, assuming due authorization, execution, and
delivery by the Seller and TKSI, this Agreement constitutes a legal, valid, and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery, and performance by
the Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not:

(a) conflict with or result in a violation or breach of, or default under, any
provision of its operating agreement or other organizational documents of the
Purchaser; (b) conflict with or result in a violation or breach of any provision
of Law or Governmental Order applicable to the Purchaser; or (c) require the
consent, notice, or other action by any Person under any Contract to which the
Purchaser is a party. No consent, approval, Permit, Governmental Order,
declaration, or filing with, or notice to, any Governmental Authority is
required by or with respect to the Purchaser in connection with the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

-12-

 

Section 4.03 Investment Purpose. The Purchaser understands that neither the
Shares, nor the sale thereof to it have been registered under the Securities Act
of 1933, as amended (the "1933 Act"), or under any state securities laws. It
further understands that no registration statement has been filed with the
United States Securities and Exchange Commission nor with any other regulatory
authority and that, as a result, any benefit which might normally accrue to it
by an impartial review of such a registration statement by the Securities and
Exchange Commission or other regulatory authority will not be forthcoming. It
understands that it cannot sell the Shares unless such sale is registered under
the 1933 Act and applicable state securities laws or exemptions from such
registration become available. In this connection it understands that the
Company’s Transfer Agent has been advised that the Shares are "restricted
securities" under the 1933 Act and that they may not be transferred by it to any
person without the prior consent of the Company, which consent will require an
opinion of counsel to the effect that, in the event the Shares are not
registered under the 1933 Act, any transfer as may be proposed by it must be
entitled to an exemption from the registration provisions of the 1933 Act. To
this end, Seller acknowledges that Purchaser’s Shares held in book-entry by
Transfer Agent will evidence that the Shares are restricted in the certificate
detail of record of shareholders and that a legend to the following effect will
be placed upon the issuance of any physical stock certificate representing all
or some of the Purchaser’s Shares and that the Transfer Agent has been advised
of such facts:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM REGISTRATION THEREUNDER IS
AVAILABLE, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE SATISFACTION OF
THE COMPANY.

 

Purchaser understands that the foregoing legend on its certificate for the
Shares limits their value, including their value as collateral. The Purchaser is
acquiring the Shares solely for its own account for investment purposes and not
with a view to, or for the offer or sale in connection with, any distribution
thereof. The Purchaser is as an “accredited investor” within the meaning of Rule
501 of Regulation D, promulgated under the Securities Act. The Purchaser
acknowledges that at no time did TKSI, the Seller, or any other Person offer to
sell the Shares by means of any form of general solicitation or advertising,
including, but not limited to: (a) any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or (b) any seminar or meeting whose attendees
were invited by any general solicitation or general advertising.

 

Section 4.04 Brokers. No broker, finder, or investment banker is entitled to any
brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller or TKSI.

 

Section 4.05 Legal Proceedings. There are no Actions pending or, to the
Purchaser’s knowledge, threatened against or by the Purchaser or any Affiliate
of the Purchaser that challenge or seek to prevent, enjoin, or otherwise delay
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

 

ARTICLE V COVENANTS

 

Section 5.01 No Conduct of TKSI’s Business Prior to the Closing. From the date
hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by the Purchaser, the Seller and TKSI shall ensure that
TKSI does not commence business operations outside the scope of the Company’s
business plan.

 

-13-

 

Section 5.02 Access to Information. From the date hereof until the Closing, the
Seller and TKSI shall: (a) afford the Purchaser full and free access to and the
right to inspect all of TKSI’s assets, books and records, Contracts, and other
documents and data related to TKSI; (b) furnish the Purchaser with such
financial and other data and information related to TKSI as the Purchaser may
reasonably request; and

(c)  instruct the Representatives of the Seller and TKSI to cooperate with the
Purchaser in its investigation of TKSI. No investigation by the Purchaser or
other information received by the Purchaser shall operate as a waiver or
otherwise affect any representation, warranty, or agreement given or made by the
Seller and/or TKSI in this Agreement.

 

Section 5.03 No Solicitation of Other Bids.

 

(a)                    The Seller shall not, and shall not authorize or permit,
any of its Affiliates (including TKSI) or any of its or their Representatives
to, directly or indirectly, (i) encourage, solicit, initiate, facilitate, or
continue inquiries regarding an Acquisition Proposal; (ii) enter into
discussions or negotiations with, or provide any information to, any Persons
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
The Seller shall immediately cease and cause to be terminated, and shall cause
its Affiliates (including TKSI) and all of its and their Representatives to
immediately cease and cause to be terminated, all existing discussions or
negotiations with any Persons conducted heretofore with respect to, or that
could lead to, an Acquisition Proposal. The provisions of this Article will
automatically terminate and sunset if the Closing does not occur on the Closing
Date unless the parties mutually consent to extending the Closing Date.

 

(b)The Seller agrees that the rights and remedies for noncompliance with this
Section

5.03    shall include having such provision specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to the Purchaser and
that money damages would not provide an adequate remedy to the Purchaser.

 

Section 5.04 Notice of Certain Events.

 

(a)                    From the date hereof until the Closing, each of the
Seller and TKSI shall promptly notify the Purchaser in writing of:

 

(i)                     any fact, circumstance, event, or action the existence,
occurrence, or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by the Seller hereunder not being true and correct, or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 7.02 to be satisfied;

 

(ii)                   any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement;

 

(iii)                any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

 

(iv)               any Actions commenced or, to the Seller’s knowledge,
threatened against, relating to, or involving or otherwise affecting the Seller
or TKSI that, if pending on the date of this Agreement, would have been required
to have been disclosed pursuant to Section 3.09 or that relates to the
consummation of the transactions contemplated by this Agreement.

 

-14-

 

(b)                  The Purchaser’s receipt of information pursuant to this
Section 5.04 shall not operate as a waiver or otherwise affect any
representation, warranty, or agreement given or made by the Seller or TKSI, as
applicable, in this Agreement (including Section 8.02 and Section 9.01(b)) and
shall not be deemed to amend or supplement the Disclosure Schedules.

 

Section 5.05 Resignations. The Seller shall deliver to the Purchaser written
resignations, effective as of the Closing Date, of all of the officers and
directors of TKSI at least two (2) Business Days prior to the Closing Date.

 

Section 5.06 Confidentiality. From and after the Closing, the Seller shall, and
shall cause its Affiliates to, hold and shall use its reasonable best efforts to
cause its or their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning TKSI, except to the extent that
the Seller can show that such information (a) is generally available to and
known by the public through no fault of the Seller, any of its Affiliates, or
their respective Representatives or (b) is lawfully acquired by the Seller, any
of its Affiliates, or their respective Representatives from and after the
Closing from sources that are not prohibited from disclosing such information by
a legal, contractual, or fiduciary obligation. If the Seller or any of its
Affiliates or their respective Representatives are compelled to disclose any
information by judicial or administrative process or by other requirements of
Law, the Seller shall promptly notify the Purchaser and shall disclose only that
portion of such information that the Seller is advised by its counsel in writing
is legally required to be disclosed, provided, that, prior to making any such
disclosure pursuant to this Section 5.06 to any Person who is not otherwise
bound by a professional fiduciary or contractual obligation of confidentiality
with respect to such information, the Seller shall obtain written confirmation
from any Person to whom such disclosure is to be made that such Person will
comply with the provisions of this Section 5.06 and will deliver such written
confirmation to the Purchaser and TKSI.

 

Section 5.07 Approvals and Consents.

 

(a)                   Each party hereto shall, as promptly as possible, (i)
make, or cause to be made, all filings and submissions required under any Law
applicable to such party or any of its Affiliates and (ii) use reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations,
orders, and approvals from all Governmental Authorities that may be or become
necessary, for its execution and delivery of this Agreement and the performance
of its obligations pursuant to this Agreement. Each party shall cooperate fully
with the other parties and their Affiliates in promptly seeking to obtain all
such consents, authorizations, orders, and approvals. The parties hereto shall
not willfully take any action that will have the effect of delaying, impairing,
or impeding the receipt of any required consents, authorizations, orders, and
approvals.

 

(b)Without limiting the generality of the parties’ undertakings pursuant to
subsection

(a) above, each of the parties hereto shall use all reasonable best efforts to:

 

(i)

respond to any inquiries by any Governmental Authority regarding matters

with respect to the transactions contemplated by this Agreement;

 

(ii)

avoid the imposition of any order or the taking of any action that would
restrain, alter, or enjoin the transactions contemplated by this Agreement;

and

 

-15-

 

(iii)

in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement

has been issued, to have such Governmental Order vacated or lifted.

 

(c)       All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between the Seller or TKSI with Governmental Authorities in the ordinary course
of business, any disclosure that is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other party
hereunder in advance of any filing, submission, or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance, or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance,
or contact.

 

Section 5.08 Post-Closing Services Agreed to by Seller. In connection with the
transactions contemplated hereby, the Seller hereby agrees:

 

(a)                Form 8-K to be filed with the Commission for change in
control within 4 business days from acquisition of control shares including, but
not limited to, resignation and appointment of new directors and officers.

 

(b)                Schedule 13 D to be filed with the Commission within 10 days
from acquisition of control shares.

 

(c)                Schedule 14 F1 to be filed with the Commission within 10 days
from change in director(s).

 

(d)                Form 3 to be filed within 10 days on behalf of new director
directly or indirectly holding shares of the Company.

 

(e)                Introduction to TKSI’s PCAOB auditor, BF Borgers CPA, P.C.

 

(f)                 Form 10-Q for the quarter ended October 31, 2020 to be filed
with the Commission within 14 days from the Closing Date.

 

Section 5.09 Closing Conditions. From the date hereof, until the Closing, each
party hereto shall use its best efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article VII hereof.

 

Section 5.10 Public Announcements. Unless otherwise required by applicable Law
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.

 

-16-

 

Section 5.11 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances, and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

ARTICLE VI TAX MATTERS

 

Section 6.01 Tax Covenants.

 

(a)                   Without the prior written consent of the Purchaser, the
Seller (and, prior to the Closing, TKSI, its Affiliates and their respective
Representatives) shall not, to the extent it may affect or relate to TKSI, make,
change, or rescind any Tax election, amend any Tax Return or take any position
on any Tax Return, take any action, omit to take any action, or enter into any
other transaction that would have the effect of increasing the Tax liability or
reducing any Tax asset of the Purchaser or TKSI in respect of any Post-Closing
Tax Period. The Seller agrees that

the Purchaser is to have no liability for any Tax resulting from any action of
the Seller, TKSI, its Affiliates, or any of their respective Representatives,
and agrees to indemnify and hold harmless the Purchaser (and, after the Closing
Date, TKSI) against any such Tax or reduction of any Tax asset.

 

(b)                  All Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement shall be borne and paid by the Seller
when due. The Seller shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and the Purchaser shall
cooperate with respect thereto as necessary).

 

(c)                   The Purchaser shall prepare, or cause to be prepared, all
Tax Returns required to be filed by TKSI after the Closing Date with respect to
a Pre-Closing Tax Period. Any such Tax Return shall be prepared in a manner
consistent with past practice (unless otherwise required by Law) and without a
change of any election or any accounting method and shall be submitted by the
Purchaser to the Seller (together with schedules, statements and, to the extent
requested by the Seller, supporting documentation) at least thirty (30) days
prior to the due date (including extensions) of such Tax Return. If the Seller
objects to any item on any such Tax Return, it shall, within ten (10) days after
delivery of such Tax Return, notify the Purchaser in writing that it so objects,
specifying with particularity any such item and stating the specific factual or
legal basis for any such objection. If a notice of objection shall be duly
delivered, the Purchaser and the Seller shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If the Purchaser and the
Seller are unable to reach such agreement within ten (10) days after receipt by
the Purchaser of such notice, the disputed items shall be resolved by the
Independent Accountant and any determination by the Independent Accountant shall
be final. The Independent Accountant shall resolve any disputed items within
twenty (20) days of having the item referred to it pursuant to such procedures
as it may require. If the Independent Accountant is unable to resolve any
disputed items before the due date for such Tax Return, the Tax Return shall be
filed as prepared by the Purchaser and then amended to reflect the Independent
Accountant’s resolution. The costs, fees, and expenses of the Independent
Accountant shall be borne equally by the Purchaser and the Seller. The
preparation and filing of any Tax Return of TKSI that does not relate to a
Pre-Closing Tax Period shall be exclusively within the control of the Purchaser.

 

Section 6.02 Tax Indemnification. The Seller shall indemnify TKSI, the
Purchaser, and each Purchaser Indemnitee and hold them harmless from and against
(a) any Loss attributable to any breach of or inaccuracy in any representation
or warranty made in Section 3.15; (b) any Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking,
or obligation in Article VI; (c) all Taxes of TKSI or relating to the business
of TKSI for all Pre-Closing Tax Periods; (d) all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which TKSI is or was a
member on or prior to the Closing Date by reason of a liability under Treasury
Regulation Section 1.1502-6 or any comparable provisions of foreign, state, or
local Law; and (e) any and all Taxes of any person imposed on TKSI arising under
the principles of transferee or successor liability or by contract, relating to
an event or transaction occurring before the Closing Date. In each of the above
cases, together with any out-of-pocket fees and expenses (including attorneys’
and accountants’ fees) incurred in connection therewith. The Seller shall
reimburse the Purchaser for any Taxes of TKSI that are the responsibility of the
Seller pursuant to this Section 6.02 within ten (10) Business Days after payment
of such Taxes by the Purchaser or TKSI.

 

-17-

 

Section 6.03 Straddle Period. In the case of Taxes that are payable with respect
to a taxable period that begins before and ends after the Closing Date (each
such period, a “Straddle Period”), the portion of any such Taxes that are
treated as Pre-Closing Taxes for purposes of this Agreement shall be:

 

in the case of Taxes (i) based upon, or related to, income, receipts, profits,
wages, capital, or net worth, (ii) imposed in connection with the sale,
transfer, or assignment of property, or (iii) required to be withheld, deemed
equal to the amount that would be payable if the taxable year ended with the
Closing Date; and

 

(a)                  in the case of other Taxes, deemed to be the amount of such
Taxes for the entire period multiplied by a fraction the numerator of which is
the number of days in the period ending on the Closing Date and the denominator
of which is the number of days in the entire period.

 

Section 6.04 Contests. The Purchaser agrees to give written notice to the Seller
of the receipt of any written notice by TKSI, the Purchaser, or any of the
Purchaser’s Affiliates that involves the assertion of any claim, or the
commencement of any Action, in respect of which an indemnity may be sought by
the Purchaser pursuant to this Article VI (a “Tax Claim”); provided, that,
failure to comply with this provision shall not affect the Purchaser’s right to
indemnification hereunder. The Purchaser shall control the contest or resolution
of any Tax Claim; provided, however, that the Purchaser shall obtain the prior
written consent of the Seller (which consent shall not be unreasonably withheld
or delayed) before entering into any settlement of a claim or ceasing to defend
such claim; and, provided, further, that the Seller shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose, the fees and expenses of which separate counsel shall be borne
solely by the Seller.

 

Section 6.05 Cooperation and Exchange of Information. The Seller and the
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return
pursuant to this Article VI or in connection with any audit or other proceeding
in respect of Taxes of TKSI. Such cooperation and information shall include
providing copies of relevant Tax Returns or portions thereof, together with
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by tax authorities. Each of the Seller and the Purchaser
shall retain all Tax Returns, schedules and work papers, records, and other
documents in its possession relating to Tax matters of TKSI for any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying, or discarding any Tax Returns, schedules and work
papers, records, and other documents in its possession relating to Tax matters
of TKSI for any taxable period beginning before the Closing Date, the Seller or
the Purchaser (as the case may be) shall provide the other party with reasonable
written notice and offer the other party the opportunity to take custody of such
materials.

 

-18-

 

Section 6.06 Indemnification Payments; Tax Treatment. Any amounts payable to the
Purchaser pursuant to this Article VI shall be satisfied from the Seller. Any
indemnification payments pursuant to this Article VI shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

 

Section 6.07 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.15 and this Article VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation, or extension thereof) plus sixty (60) days.

 

Section 6.08 Overlap. To the extent that any obligation or responsibility
pursuant to Article VIII may overlap with an obligation or responsibility
pursuant to this Article VI, the provisions of this Article VI shall govern.

 

ARTICLE VII CONDITIONS TO CLOSING

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the following
condition:

 

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced,
or entered any Governmental Order that is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions, or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

Section 7.02 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Purchaser’s waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)                   Other than the representations and warranties of the
Seller and TKSI contained in Section 3.01, Section 3.02, Section 3.03, Section
3.05, and Section 3.17, the representations and warranties of the Seller and
TKSI contained in this Agreement and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, the accuracy of which shall be determined
as of that specified date in all respects). The representations and warranties
of the Seller and TKSI contained in Section 3.01, Section 3.02, Section 3.03,
Section 3.05, and Section 3.17 shall be true and correct in all respects on and
as of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)                  The Seller and TKSI shall have duly performed and complied
in all material respects with all agreements, covenants, and conditions required
by this Agreement to be performed or complied with by it prior to or on the
Closing Date; provided, that, with respect to agreements, covenants, and
conditions that are qualified by materiality, the Seller and TKSI, as
applicable, shall have performed such agreements, covenants, and conditions, as
so qualified, in all respects.

 

(c)                    No Action shall have been commenced against the
Purchaser, the Seller, or TKSI, that would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any transaction contemplated hereby.

 

-19-

 

(d)                   From the date of this Agreement, there shall not have
occurred any Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect.

 

(e)                   The Purchaser shall have received resignations of the
directors and officers of TKSI pursuant to Section 5.05 hereof, which shall be
dated as of the Closing Date.

 

(f)                   TKSI shall have delivered to the Purchaser a stamped
Articles of Incorporation from the Secretary of State of the State of Nevada.

 

(g)                  The Seller shall have delivered, or caused to be delivered,
(i) to the Purchaser a copy of the duly executed irrevocable stock power sent to
the Transfer Agent (or other instrument of transfer satisfactory to the Transfer
Agent to effect the transfer of the Shares), and (ii) to the Transfer Agent such
instructions and other documentation satisfactory to the Transfer Agent to
effect the transfer of the Shares in book-entry form.

 

(h)                    The Purchaser shall have received a (i) certificate,
dated as of the Closing Date and signed by a duly authorized officer of the
Seller, that each of the conditions with respect to the Seller and as set forth
in Section 7.02(a) and Section 7.02(b) have been satisfied and (ii) certificate
dated the Closing Date and signed by a duly authorized officer of TKSI, that
each of the conditions with respect to TKSI and as set forth in Section 7.02(a)
and Section 7.02(b) have been satisfied.

 

(i)                    The Purchaser shall have received (i) a certificate of
the Secretary or an Assistant Secretary (or equivalent officer) of the Seller
certifying that attached thereto are true and complete copies of all resolutions
adopted by the management and/or members of the Seller authorizing the
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated hereby, and that all such resolutions are in full
force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby, and (ii) a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of the Seller certifying that
attached thereto are true and complete copies of all resolutions adopted by the
board of directors of TKSI authorizing the execution, delivery, and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby.

 

(j)                  The Purchaser shall have received a (i) certificate of the
Secretary or an Assistant Secretary (or equivalent officer) of the Seller
certifying the names and signatures of the Persons of the Seller authorized to
sign this Agreement and the other documents to be delivered hereunder and

(ii)    a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of TKSI certifying the names and signatures of the officers of TKSI
authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(k)               The Seller and TKSI shall have delivered to the Purchaser such
other documents or instruments as the Purchaser reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

-20-

 

Section 7.03 Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Seller’s waiver in writing, at or prior to the
Closing, of each of the following conditions:

 

(a)                    Other than the representations and warranties of the
Purchaser contained in Section 4.01 and Section 4.04, the representations and
warranties of the Purchaser contained in this Agreement and any certificate or
other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of the Purchaser contained in Section 4.01 and
Section 4.04 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

 

(b)                  The Purchaser shall have duly performed and complied in all
material respects with all agreements, covenants, and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date; provided, that, with respect to agreements, covenants, and conditions that
are qualified by materiality, the Purchaser shall have performed such
agreements, covenants, and conditions, as so qualified, in all respects.

 

(c)                   The Purchaser shall have delivered cash in an amount equal
to the Purchase Price to Seller by wire transfer of immediately available funds,
to an account designated by the Seller or its designee in accordance with
Sections 2.02 and 2.03 of this Agreement.

 

(d)                 The Seller shall have received a certificate, dated as of
the Closing Date and signed by a duly authorized officer of the Purchaser, that
each of the conditions set forth in Section 7.03(a) and Section 7.03(b) have
been satisfied.

 

(e)                    The Seller shall have received a certificate of the
Secretary or an Assistant Secretary (or equivalent officer) of the Purchaser
certifying that attached thereto are true and complete copies of all resolutions
adopted by the management of the Purchaser authorizing the execution, delivery,
and performance of this Agreement and the consummation of the transactions
contemplated hereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby.

 

(f)                    The Seller shall have received a certificate of the
Secretary or an Assistant Secretary (or equivalent officer) of the Purchaser,
certifying the names and signatures of the Persons of the Purchaser authorized
to sign this Agreement and the other documents to be delivered hereunder.

 

(g)                   The Purchaser shall have delivered to the Seller or TKSI
such other documents or instruments as the Seller or TKSI reasonably requests
and are reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

-21-

 

ARTICLE VIII INDEMNIFICATION

 

Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.15 that are subject to
Article VI) shall survive the Closing and shall remain in full force and effect
until the date that is eighteen (18) months from the Closing Date; provided,
that the representations and warranties in (a) Section 3.01, Section 3.03,
Section 3.17, Section 4.01 and Section 4.04 (collectively, the “Fundamental
Representations”) shall survive indefinitely. All covenants and agreements of
the parties contained herein (other than any covenants or agreements contained
in Article VI, which are subject to Article VI) shall survive the Closing
indefinitely or for the period explicitly specified therein; provided, that
covenants and agreements of the parties contained herein to be performed on or
prior to the Closing Date shall survive the Closing for a period of thirty-six
(36) months from the Closing Date. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 

Section 8.02 Indemnification by the Seller. Subject to the other terms and
conditions of this Article VIII, the Seller shall indemnify and defend each of
the Purchaser and its Affiliates (including TKSI) and their respective
Representatives (collectively, the “Purchaser Indemnitees”) against, and shall
hold each of them harmless from and against, and shall pay and reimburse each of
them for, any and all Losses incurred or sustained by, or imposed upon, the
Purchaser Indemnitees based upon, arising out of, with respect to, or by reason
of:

 

(a)                    any inaccuracy in or breach of any of the representations
or warranties of the Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Seller pursuant to this Agreement
(other than in respect of Section 3.15, it being understood that the sole remedy
for any such inaccuracy in or breach thereof shall be pursuant to Article VI),
as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

 

(b)                  any breach or non-fulfillment of any covenant, agreement,
or obligation to be performed by the Seller pursuant to this Agreement (other
than any breach or violation of, or failure to fully perform, any covenant,
agreement, undertaking, or obligation in Article VI, it being understood that
the sole remedy for any such breach, violation, or failure shall be pursuant to
Article VI); or

 

(c)                      any investigations, requests, audits, or comment
letters issued by any Governmental Authority, including the SEC, arising from
matters related to TKSI or the Seller that occur prior to the Closing Date.

 

Section 8.03 Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party,” and the party against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party.”

 

(a)                   Third-Party Claims. If any Indemnified Party receives
notice of the assertion or commencement of any Action made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a “Third-Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Agreement, the Indemnified Party shall
give the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than thirty (30) calendar days after receipt of such notice of
such Third-Party Claim.

 

-22-

 

The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Third-Party
Claim in reasonable detail, shall include copies of all material written
evidence thereof, and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third-Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that, if the Indemnifying Party is the Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third-Party Claim that seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes
the defense of any Third-Party Claim, subject to Section 8.03(b), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal, or make counterclaims pertaining to any such Third-Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that, if in the reasonable opinion of counsel
to the Indemnified Party, (i) there are legal defenses available to an
Indemnified Party that are different from or additional to those available to
the Indemnifying Party or (ii) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third-Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third-Party
Claim, the Indemnified Party may, subject to Section 8.03(b), pay, compromise,
defend such Third-Party Claim, and seek indemnification for any and all Losses
based upon, arising from, or relating to such Third-Party Claim. The Seller and
the Purchaser shall cooperate with each other in all reasonable respects in
connection with the defense of any Third-Party Claim, including making available
(subject to the provisions of Section 5.06) records relating to such Third-Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third-Party Claim.



 

(b)                  Settlement of Third-Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third-Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.03(b). If a firm offer
is made to settle a Third-Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third-Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third-Party Claim and, in such event, the
maximum liability of the Indemnifying Party as to such Third-Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such
Third-Party Claim, the Indemnifying Party may settle the Third-Party Claim upon
the terms set forth in such firm offer to settle such Third-Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.03(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

-23-

 

(c)                   Direct Claims. Any Action by an Indemnified Party on
account of a Loss that does not result from a Third-Party Claim (a “Direct
Claim”) shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than thirty
(30) days after the Indemnified Party becomes aware of such Direct Claim. The
failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence
thereof, and shall indicate the estimated amount, if reasonably practicable, of
the Loss that has been or may be sustained by the Indemnified Party. The
Indemnifying Party shall have thirty (30) days after its receipt of such notice
to respond in writing to such Direct Claim. The Indemnified Party shall allow
the Indemnifying Party and its professional advisors to investigate the matter
or circumstance alleged to give rise to the Direct Claim, and whether and to
what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
such information and assistance (including access to the Company’s premises and
personnel and the right to examine and copy any accounts, documents, or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within such 30-day
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

(d)                  Tax Claims. Notwithstanding any other provision of this
Agreement, the control of any claim, assertion, event, or proceeding in respect
of Taxes of TKSI (including, but not limited to, any such claim in respect of a
breach of the representations and warranties in Section

3.15 hereof or any breach or violation of or failure to fully perform any
covenant, agreement, undertaking, or obligation in Article VI) shall be governed
exclusively by Article VI hereof.

 

Section 8.04 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within fifteen

(15)   Business Days of such final, non-appealable adjudication by wire transfer
of immediately available funds. The parties hereto agree that should an
Indemnifying Party not make full payment of any such obligations within such
15-Business Day period, any amount payable shall accrue interest from and
including the date of agreement of the Indemnifying Party or final,
non-appealable adjudication to, but excluding, the date such payment has been
made at a rate per annum equal to the lesser of 10% or the highest rate
permitted by applicable Law. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed, without
compounding.

 

Section 8.05 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 8.06 Effect of Investigation. The representations, warranties, and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02.

 

Section 8.07 Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity, or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement, or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in Article VI and this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims, and causes of action for any
breach of any representation, warranty, covenant, agreement, or obligation set
forth herein or otherwise relating to the subject matter of this Agreement it
may have against the other parties hereto and their Affiliates and each of their
respective Representatives arising under or based upon any Law, except pursuant
to the indemnification provisions set forth in Article VI and this Article VIII.
Nothing in this Section 8.07 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any remedy
on account of any party’s fraudulent, criminal, or intentional misconduct.

 

-24-

 

ARTICLE IX TERMINATION

 

Section 9.01 Termination. This Agreement including any underlying documents that
support this Agreement are deemed to be not executed and none of the terms
contemplated by this Agreement shall be consummated or deemed be effective until
each Party receives an authorized written release of the Signature Page by the
other Parties to this Agreement. This Agreement will immediately become
enforceable and deemed executed upon the authorized release of Signature Page by
each Party to this Agreement.

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

 

(a)as set forth in this Article IX and Section 5.06 and Article X hereof; and

 

(b)                  that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

 

ARTICLE X MISCELLANEOUS

 

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors, and accountants incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

Section 10.02 Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the address if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email (with confirmation of transmission) if sent during normal business hours
of the recipient, and on the next Business Day if sent after normal business
hours of the recipient, or (d) on the third day after the date mailed by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address or a party as shall be specified in a notice given in
accordance with this Section 10.02):

 

-25-

 

If to the Seller:

 

Flint Consulting Services LLC 780 Reservoir Avenue, #123

Cranston, RI 02910

Email: flintconsultingservicesllc@gmail.com

 

If to the Purchaser:



 

Next Meats Co., Ltd

3F 1-16-13 Ebisu Minami Shibuya-ku, Tokyo Japan

Email: sasaki@nextmeats.co.jp

Attention: Hideyuki Sasaki



 





If to TKSI:

 

Turnkey Solutions, Inc.

780 Reservoir Avenue, #123

Cranston, RI 02910

Attention: Chief Executive Officer Email: paul@vfinancialgroup.com

 

Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes,” and “including” shall be deemed to be followed by the
words “without limitation;” (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, and Disclosure Schedules, mean the Articles and
Sections of, and Disclosure Schedules attached to, this Agreement; (y) to an
agreement, instrument, or other document means such agreement, instrument, or
other document as amended, supplemented, and modified from time to time to the
extent permitted by the provisions thereof; and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

Section 10.04 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                    This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

(b)                   ANY LEGAL SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEVADA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE, OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION, OR
OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION,
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION, OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

-26-

 

(c)                   EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.05 Entire Agreement. This Agreement contains all of the terms agreed
upon by the parties with respect to the subject matter hereof, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter. In the event of any inconsistency
between the statements in the body of this Agreement and those in the Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

Section 10.06 Severability. If any term or provision of this Agreement shall be
held or declared to be invalid, unenforceable, or illegal, for any reason, by
any court of competent jurisdiction, such invalidity, unenforceability, or
illegality shall not affect any other term or provision of this Agreement or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, unenforceable, or illegal, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 10.07 Gender and Number; Section Headings. Words importing a particular
gender mean and include the other gender and words importing a singular number
mean and include the plural number and vice versa, unless the context clearly
indicated to the contrary. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

Section 10.08 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. No party may assign its rights or obligations hereunder
without the prior written consent of the other parties, which consent shall not
be unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

Section 10.09 No Third-Party Beneficiaries. Except as provided in Section 6.02
and Article VIII, this Agreement is for the sole benefit of the parties hereto
and their respective successors and permitted assigns and nothing herein,
expressed or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit, or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 10.10 Amendment and Modification; Waiver. This Agreement may only be
amended modified or supplemented by an agreement in writing signed by each party
hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach, or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power, or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege.

 

-27-

 

Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 10.11 Attorneys Fees. If a dispute arises between the parties hereto and
such dispute can only be resolved by litigation then, in such case, the
prevailing party in such litigation shall be entitled to recover all costs of
such action, including but not limited to, reasonable attorneys fees.

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

“Seller”

 

Flint Consulting Services LLC

By: /s/ Jeffrey DeNunzio

Jeffrey DeNunzio, Sole Member

 





 

“Purchaser”

 

Next Meats Co., Ltd

By: /s/ Hideyuki Sasaki

Hideyuki Sasaki, Chief Executive Officer 

 



 

“TKSI”

 

TURNKEY SOLUTIONS, INC.

By: /s/ Paul Moody

Paul Moody, President and Secretary

 



-28-